DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10-11, 14-15 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Van Straten (US. Pub: 2019/0017676 A1~hereinafter “Van”).
Regarding claim 1, Van discloses (in at least figs. 1-2 and 4) a headlamp assembly comprising: a lens (19); a light source (16; [0203]) having a beam pattern that is projected through the lens; and a heating element (22; [0203]) positioned spaced apart from the lens (best seen in at least fig. 3) and oriented to direct radiation to at least a region of the lens (19) associated with the beam pattern. 
Regarding claim 10, Van discloses (in at least figs. 1-2, 4 and 7; [0013]; [0018]) the headlamp assembly is coupled to a vehicle and is one of: a headlight; a tail light; and a signal light. 
Regarding claim 11, Van discloses (in at least figs. 1-2 and 4) the heating element (22) is positioned near a base of the lens (19). 
Regarding claim 14, Van discloses (in at least figs. 1-2, 4 and 7) the heating element (22) is powered by a power source of a vehicle. 
Regarding claim 15, Van discloses (in at least figs. 1-2 and 4) the heating element (22) is retained in the headlamp with a bracket (see fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Van Straten (US. Pub: 2019/0017676 A1~hereinafter “Van”) in view of Dunn et al. (US. Pub: 2016/0215952 A1) of record. 
Regarding claim 2, Van discloses all the claimed limitations except for the heating element comprises an emitter surface having a plurality of angled surfaces; and each angled surface of the plurality of angled surfaces directs radiation to a sub-region of the region of the lens associated with the beam pattern.
Dunn discloses (in at least figs. 1 and 2) a heating element (305) comprises an emitter surface having a plurality of angled surfaces (see best seen in at least fig. 10); and each angled surface of the plurality of angled surfaces directs radiation to a sub-region of the region of the lens (300) associated with the beam pattern.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the heating element of Van with the heating element of Dunn, since it has been held that simple substitution of one known element for another to predictable results is obvious.  
Regarding claim 3, Van discloses (in at least figs. 1-2 and 4) the light source (16) is a light-emitting diode ([0200]); and the heating element is a ceramic ([0008]), but is silent about infrared heating element.
However, Van discloses (in at least [0008]) a PTC heater. Dunn in the other hands discloses (in at least figs. 1 and 2) the heating element (305) is a resistive wire heating element ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the PTC heater and the resistive wire heating element of both Van and Dunn with a ceramic infrared heating element, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious.
Regarding claim 4, Dunn discloses (in at least figs. 1 and 2) the radiation is at a wavelength that excites water ([0020]; i.e. heating elements (305) a circuit board (320) for removing water based contamination in the form of snow and ice build-up).
Regarding claim 5, Dunn discloses (in at least figs. 1 and 2; [0020]) the radiation reduces precipitation or condensation from accumulating on the lens (300).
Regarding claim 6, Dunn discloses (in at least figs. 1 and 2) the heating element (305) is one of: a ceramic matrix; a coil of resistive wire ([0030]); and a set of leads. 
Regarding claim 7, Dunn discloses (in at least figs. 1 and 2; [0030]-[0031]) a glaze or shape of the ceramic matrix is tunable, wherein a diameter of the coil of resistive wire is tunable, and wherein a position of the set of leads is tunable. 
Regarding claim 8, Dunn discloses (in at least figs. 1 and 2) the headlamp assembly further comprising: at least one control element for individually controlling the light source and the heating element (abstract).
Regarding claim 9, Dunn discloses (in at least figs. 1 and 2; abstract; [0019]; [0037]-[0038]) the at least one control element comprises an electronic control unit, and wherein the heating element is controlled automatically by the electronic control unit based on a temperature sensor.
Regarding claim 12, Dunn discloses (in at least figs. 1 and 2; [0030]-[0031]) the heating element (305) is positioned below the light source (24) such that a beam path between the light source and the lens (300) is unobstructed by the heating element (305).
Regarding claim 13, Dunn discloses (in at least figs. 1-5) the emitter surface includes at least one of: a hollow cavity; and a heat shielding material ([0030]-[0031]).

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Dunn et al. (US. Pub: 2016/0215952 A1) of record in view of Van Straten (US. Pub: 2019/0017676 A1~hereinafter “Van”).
Regarding claim 19, Dunn discloses (in at least figs. 1-5) a headlamp assembly comprising: a lens (300); a first light source ([0020; i.e. the low beam source 40) having a first beam pattern that is projected through a first region of the lens (300); a second light source ([0020]; i.e. the high beam source 120; see [0027]) having a second beam pattern that is projected through a second region of the lens (300); a first heating element (305; i.e. heating element around the low beam module) positioned to direct a first radiation energy to at least the first region of the lens (300) associated with the first beam pattern; and a second heating element (305; i.e. heating element around the high beam module) positioned to direct a second radiation energy to at least the second region of the lens (300) associated with the second beam pattern. 
Dunn does not expressly disclose the first and second heating elements are secured by brackets and the first and second heating elements are spaced apart from the lens.  
However, Dunn discloses (in at least [0029]) the resistive wire heating element (305) is embedded into interior surface (312) of lens material using ultrasonic technology.
Van discloses (in at least figs. 1-2, 4 and 7) a headlamp assembly comprised of, in part, a heating element (22) that is secured by a bracket (45; see fig. 4), wherein the heating element (22) is spaced apart from the lens (19; best seen in at least fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the headlamp of Dunn with two brackets to retain the heating elements and wherein the heating elements are spaced apart from the lens as disclosed by Van, since it has been held that rearranging parts of an invention involves only routine skill in the art. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding claim 20, Dunn discloses (in at least figs. 1-5; [0029]) the first heating element (305) includes an emitter surface comprising at least three substantially flat surfaces, each surface of the at least three substantially flat surfaces positioned at a different angle relative to the lens (300).
Allowable Subject Matter

Claims 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art of record fails to teach or suggest a light sensor for measuring a brightness substantially at the lens of the headlamp; an electronic control unit for controlling a brightness emitted from the light source and a radiation energy emitted from the heating element. Claims 17 and 18 are allowed due to their dependency upon claim 16. 
Dunn discloses (in at least figs. 1 and 2) a system for heating a lens of a headlamp, the system comprising: a headlamp comprising: a lens (300); a light source (24, 40) having a beam pattern that is projected through the lens (300); and a heating element (305) positioned to direct radiation to at least a region of the lens associated with the beam pattern; a temperature sensor (350; [0019]; [0035] and [0038]) for measuring a temperature substantially at the lens of the headlamp, but fails to disclose the claimed invention as cited above. 
Van does not disclose the claimed invention as cited above as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See the list in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875